Citation Nr: 0420125	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In May 2000, VA received the veteran's claim for entitlement 
to an increased rating for degenerative disc disease of the 
lumbosacral spine, evaluated as 20 percent disabling.  In a 
March 2001 rating decision, the RO continued the 20 percent 
disability rating for degenerative disc disease of the 
lumbosacral spine.  Dissatisfied with the percentage 
assigned, the veteran submitted a timely notice of 
disagreement.  The RO issued a statement of the case in 
August 2002, and several supplemental statements of the case 
thereafter.  

In September 2002, the rating criteria for musculoskeletal 
disorders involving the spine were revised.  The Board notes 
that in an October 2002 rating decision, the RO applied the 
rating criteria revisions, that became effective September 
2002, to the veteran's disability.  

The rating criteria were again revised in September 2003, 
after the claims folder had been transferred to the Board, in 
November 2002.  The veteran has not been afforded the 
opportunity for examination applying the revised criteria, 
effective September 2003, nor has he been apprised of the 
change in regulations.  

Further, the most recent VA examination was conducted in May 
2002.  In the Board's opinion, the veteran should be afforded 
a more contemporaneous examination, to include the examiner's 
review of the entire record, prior to a final adjudication of 
the veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 
(1992).  

The Board notes that the March 2001correspondence pertaining 
to VCAA, while addressing other issues, did not specifically 
mention the issue of entitlement to an increased rating for a 
lumbosacral spine disability.  Likewise, the July 2002 
correspondence, which requested additional information from 
the veteran, does not satisfy the requirements of VCAA since 
the correspondence fails to inform the veteran of what VA has 
already obtained on his behalf.  The RO should send the 
veteran a correspondence that specifically addresses the 
veteran's disability and claim for an increased rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding his claim 
for service connected benefits.  Moreover, VA failed to 
inform the veteran of which evidence VA will seek to provide 
and which evidence the veteran is responsible for providing, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.   If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with this claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claim for entitlement to an 
increased rating for a lumbosacral spine 
disability.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for his lumbosacral spine 
disability since May 2000.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The veteran is to be afforded a VA 
orthopedic examination to determine the 
nature and extent of his lumbosacral 
spine disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the orthopedist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All medical findings are 
to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's the lumbosacral spine 
disability.  Further, the examiner should 
render specific findings as to whether 
during the examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and /or lack of 
coordination associated with the 
veteran's lumbosacral spine disability.  
In addition, the examiner should indicate 
as to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joint(s) involved.  
To the extent possible, the physician 
should express such functional loss in 
terms of additional degrees of limited 
motion for all joints examined.  

The physician should indicate whether the 
back disorder results in incapacitating 
episodes, and if so, the total duration, 
in weeks, of those incapacitating 
episodes.  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician. 

After considering all of the symptoms 
attributable to the service connected 
lumbosacral spine disability examined, 
the examiner should provide an assessment 
of the severity of the condition, i.e., 
the extent to which the disability 
interferes with the ability to obtain and 
retain substantially gainful employment.  
All examination findings, along with the 
complete rationale for the opinion(s) 
expressed, should be set forth in a type 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the veteran's 
lumbosacral spine disability in 
accordance with the amended provisions 
for spine disabilities, which became 
effective in September 2002 and the 
amended provisions for spine 
disabilities, which became effective in 
September 2003.  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



